Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method and apparatus for assembling a wind turbine blade including a first and second outer shell portions and an internal web that comprises applying localized heat energy to the adhesive material at the top end of the internal web to pre-cure the adhesive material and thereby bond the top end of the internal web with the second outer shell portion.
Yarbrough et al (US 2018/0058422), the closest prior art, discloses a rotor blade component for a wind turbine that includes a plurality of pre-cured members arranged in one or more layers. Each of the pre-cured members is constructed of a plurality of fiber materials cured together via a resin material having a first stiffness and at least additional material having a second stiffness. Yarbrough does not teach or suggest a method and apparatus for assembling a wind turbine blade including a first and second outer shell portions and an internal web that comprises applying localized heat energy to the adhesive material at the top end of the internal web to pre-cure the adhesive material and thereby bond the top end of the internal web with the second outer shell portion.
Caruso et al (US 2017/0030330) discloses a rotor blade may generally include a shell forming an outer skin of the blade, with the shell defining a chordwise curvature. The rotor 
Hedges et al (US 2013/0333823) discloses a structural mat for reinforcing a wind turbine blade structure. The structural mat comprises two or more groups of bonded fibers, the fibers being bonded by a matrix substantially preventing relative movement of the fibers and where the groups are connected to each other by connection means limiting the relative movement of the groups. Hedges does not teach or suggest a method and apparatus for assembling a wind turbine blade including a first and second outer shell portions and an internal web that comprises applying localized heat energy to the adhesive material at the top end of the internal web to pre-cure the adhesive material and thereby bond the top end of the internal web with the second outer shell portion.
Barlag (US 2017/0151710) discloses a method for manufacturing an aircraft structure component of fiber composite material, where a semifinished first part made of a dry fiber preform is provided, a semifinished second part made of either a dry fiber preform or a hardened fiber matrix composite is provided, a semifinished aircraft structure component is prepared by placing the semifinished first part against the semifinished second part, such that a first connection surface rests against a second connection surface, matrix material is infused through the semifinished aircraft structure component, and the semifinished aircraft structure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746